DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a solid state relay circuit for switching an electrical load, the solid state relay circuit comprising:
a driver circuit comprising a constant current source, the constant current source comprising:
a balancing resistor connected between the output terminal of driver transistor and a control terminal of relay transistor;
wherein the output terminal of the driver transistor of the driver circuit is operably connected to the control terminal of the relay transistor so that the output of the driver transistor switchably operates the relay transistor;
in combination with all the other claimed limitations.
Claims 4-20 are allowed for depending from Claim 1.

Regarding Claim 21, the prior art does not disclose, teach or suggest a solid state relay circuit for switching an electrical load, the solid state relay circuit comprising:

a balancing resistor connected between the output terminal of driver transistor and a control terminal of relay transistor; and
wherein the output terminal of the driver transistor of the driver circuit is operably connected to a control terminal of the relay transistor so that the driver circuit is configured and arranged to switchably operate the relay transistor in response to operation of a switch;
in combination with all the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/Examiner, Art Unit 2849